 1 CASEY JENSEN, Bar No. 263593
   cjensen@deconsel.com
 2 DeCARLO & SHANLEY
   A Professional Corporationth
 3 533 S. Fremont Avenue, 9 Floor
   Los Angeles, California 90071-1706
 4 Telephone: 213/488-4100
   Telecopier: 213/488-4180
 5

 6 ATTORNEYS FOR PLAINTIFFS, CARPENTERS SOUTHWEST
   ADMINISTRATIVE CORPORATION and BOARD OF TRUSTEES
 7 FOR THE CARPENTERS SOUTHWEST TRUSTS

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                   WESTERN DIVISION
11

12
   CARPENTERS SOUTHWEST                     ) CASE NO. 2:17-cv-02985-TJH-SS
13 ADMINISTRATIVE CORPORATION, a            )
   California non-profit corporation; and   )
14 BOARD OF TRUSTEES FOR THE                ) AMENDED JUDGMENT
   CARPENTERS SOUTHWEST TRUSTS,             )
15                                          )
                              Plaintiffs,   )
16                                          )
     v.                                     )
17                                          )
     MDS DOORS, INC., a California          )
18   corporation, also known as M D S DOORS,)
     INC.; JEFFREY WAYNE SMITH, an          )
19   individual, also known as JEFF SMITH; )
     INES F. SMITH, an individual;          )
20   and DOES 1 through 10, inclusive,      )
                                            )
21                            Defendants.   )
     __________________________________ )
22

23         It appearing that defendants, MDS DOORS, INC., a California corporation,
24   also known as M D S DOORS, INC., JEFFREY WAYNE SMITH, an individual,
25   also known as JEFF SMITH and INES F. SMITH, an individual, having been
26   regularly served with process, having failed to plead or otherwise defend this
27   action and its default having been entered; on application of the CARPENTERS
28   SOUTHWEST ADMINISTRATIVE CORPORATION and BOARD OF
1    TRUSTEES FOR THE CARPENTERS SOUTHWEST TRUSTS, to the Court and
2    after having considered the papers and arguments submitted in support thereof, and
3    good cause appearing therefore,
4          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
5    CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION and
6    BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST TRUSTS
7    have judgment against MDS DOORS, INC., a California corporation, also known
8    as M D S DOORS, INC.:
9    1.    Unpaid contributions                                             $39,459.39
10   2     Interest on the unpaid contributions pursuant
           to 29 U.S.C.A. 1132 (g)(2) (7 percent per annum)
11         pursuant to the Trust Agreements from the due
           date to billing date                                                 324.75
12
     3.    Audit Fees                                                            81.00
13
     4.    Interest from due date to May 16, 2018
14         (accruing at $7.57 per day)                                        6,880.49
15   5.    Interest pursuant to 29 U.S.C.A. 1132(g)(2)(C)
           (double interest on contributions)                                 7,205.24
16
     6.    Attorneys' fees pursuant to Local Rule 55-3                        2,991.91
17
     GRAND TOTAL                                                            $56,942.78
18
     7.    Plus costs to be determined after entry
19         of judgment.
20   8.    Pursuant to 28 U.S.C. §1961(a), this judgment
           shall bear interest at the rate of 2.28% per annum.
21

22               AS TO CARPENTERS SOUTHWEST ADMINISTRATIVE
23   CORPORATION and BOARD OF TRUSTEES FOR THE CARPENTERS
24   SOUTHWEST TRUSTS’ SECOND CLAIM FOR RELIEF FOR DEFALCATION
25   AGAINST JEFFREY WAYNE SMITH, an individual, also known as JEFF
26   SMITH and INES F. SMITH, an individual:
27   1.    Unpaid contributions                                              $7,600.64
28   2.    Interest on the unpaid contributions pursuant

                                              2
1          to 29 U.S.C.A. 1132 (g)(2) (7 percent per annum)
           pursuant to the Trust Agreements from the due date
2          to May 16, 2018 (accruing at $1.46 per day)             1,440.72
3    3.    Attorneys' fees pursuant to Local Rule 55-3              960.06
4    GRAND TOTAL                                                 $10.001.42
5    4.    Plus costs to be determined after entry
           of judgment.
6
     5.    Pursuant to 28 U.S.C. §1961(a), this judgment
7          shall bear interest at the rate of 2.28% per annum.
8

9  DATED: November 29, 2018_______________________________________
                             HONORABLE TERRY J. HATTER, JR.
10                           UNITED STATES DISTRICT JUDGE
11
     Presented by,
12
     DeCARLO & SHANLEY
13   A Professional Corporation
14

15   By:    /S/ Casey Jensen
           CASEY JENSEN
16         Attorney for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28

                                              3
